Illinois Official Reports

                                          Supreme Court


                              Williams v. BNSF Ry. Co., 2015 IL 117444




Caption in Supreme           ANTHONY WILLIAMS, Appellee, v. BNSF RAILWAY
Court:                       COMPANY, d/b/a The Burlington Northern Santa Fe Railway
                             Company, Appellant.


Docket No.                   117444


Filed                        January 23, 2015


Held                         Where a timely posttrial motion for a new trial was denied only orally
(Note: This syllabus         and was not entered anywhere of record, and where, almost two
constitutes no part of the   months later, an entry was made in the law record disposing of
opinion of the court but     posttrial motions, a notice of appeal filed within 30 days thereof was
has been prepared by the     timely, and the Illinois Supreme Court refused to hold that the earlier
Reporter of Decisions        ruling which was only oral was final for purposes of commencing the
for the convenience of
                             time for appeal—Federal Employers’ Liability Act.
the reader.)




Decision Under               Appeal from the Appellate Court for the First District; heard in that
Review                       court on appeal from the Circuit Court of Cook County, the Hon. Clare
                             McWilliams, Judge, presiding.



Judgment                     Appellate court judgment reversed and remanded.
     Counsel on                Raymond H. Groble III, Sean M. Sullivan and Jeffrey J. Scolaro, of
     Appeal                    Daley Mohan Groble, P.C., of Chicago, for appellant.

                               James D. Montgomery, Jr., and John K. Kennedy, of James D.
                               Montgomery & Associates, Ltd., of Chicago, for appellee Anthony
                               Williams.

                               James A. Fletcher and Peter C. McLeod, of Fletcher & Sippel LLC, of
                               Chicago, for appellee Quality Terminal Services, LLC.


     Justices                  JUSTICE THOMAS delivered the judgment of the court, with
                               opinion.
                               Chief Justice Garman and Justices Freeman, Kilbride, Karmeier,
                               Burke, and Theis concurred in the judgment and opinion.


                                                OPINION

¶1         Plaintiff, Anthony Williams, filed suit against his employer, defendant BNSF Railway
       Company (BNSF), pursuant to the Federal Employers’ Liability Act (45 U.S.C. § 51 (2006)),
       alleging an employment related injury. BNSF filed a third-party complaint for contribution and
       contractual indemnity against third-party defendant Quality Terminal Services, LLC (QTS). A
       jury rendered a verdict in favor of plaintiff, finding that plaintiff’s injuries resulted from his
       employment. However, the jury assessed 50% of the fault to plaintiff, 37.5% to BNSF, and
       12.5% to QTS. The jury also rendered a verdict in favor of QTS on BNSF’s claim for
       contractual indemnity, finding that BNSF’s notice of claim was untimely, so that QTS did not
       owe indemnification to BNSF.
¶2         BNSF and QTS filed timely posttrial motions. The circuit court of Cook County denied the
       posttrial motions, and BNSF filed a notice of appeal. The appellate court dismissed BNSF’s
       appeal for lack of jurisdiction, finding that the notice of appeal was untimely. 2013 IL App
       (1st) 121901. The appellate court thereafter denied BNSF’s motion to supplement the record
       on appeal, as well as BNSF’s petition for rehearing. This court granted BNSF’s petition for
       leave to appeal. Ill. S. Ct. R. 315 (eff. July 1, 2013).

¶3                                             BACKGROUND
¶4         BNSF owns and operates an intermodal rail facility, which handles receipt and shipment of
       freight in containers that are in, and on, specially designed railcars. Crane operators operate the
       overhead cranes that lift freight containers on and off train cars or truck chassis. The crane
       operator is generally assisted by a second person, the crane director. Crane directors perform a
       variety of job duties, including locking and unlocking freight containers for movement by rail
       or truck, and also provide assistance to the crane operators with some of the crane operations.
       The crane operator and the crane director are BNSF employees.



                                                    -2-
¶5          At the time of the accident at issue in this case, QTS provided certain intermodal services
       to BNSF pursuant to an Intermodal Facility Services Agreement. Pursuant to that contract,
       QTS provided ramp managers. Ramp managers gave BNSF crane operators and crane
       directors their assignments to perform their work, and generally supervised them during their
       shifts.
¶6          On August 21, 2003, QTS employee Frank Stephenson assigned plaintiff and crane
       director Bonnie Daemon to load and unload a train. Following their lunch break, Stephenson
       directed plaintiff to return to work alone, without crane director Daemon. Stephenson drove
       plaintiff to the job site and told plaintiff that he did not need a ground person. Plaintiff was
       directed to perform a series of “flips,” which involves the use of a crane to lift a freight
       container from the ground and to place it on a chassis.
¶7          Plaintiff flipped all the containers to the waiting chassis. After performing the flips in his
       capacity as a crane operator, plaintiff proceeded to perform the job duties of crane director,
       locking the front and rear locking mechanisms of all the loaded chassis, which locks the
       container to the chassis. Plaintiff testified that when he came to the last unit, he locked the rear
       locks and then attempted to lock the front locking pins. Plaintiff was able to lock the right front
       locking pin without any problem, but could only insert the left front pin in partway. Plaintiff
       then used the square end of an iron bar, referred to as a “five-iron,” to tap the pin into place.
       When the pin still would not go in all the way, plaintiff swung the five-iron in a baseball swing
       motion in order to hit the pin and knock it into place. Plaintiff testified that he felt a “pop” in his
       lower back as soon as the five-iron hit the pin.
¶8          Plaintiff radioed Stephenson and told Stephenson he had been hurt. Plaintiff was taken to
       the hospital. Medical testimony at trial indicated that plaintiff is permanently disabled.
¶9          Plaintiff filed suit against BNSF on August 10, 2006. Kevin Bell, a BNSF claims
       representative, testified at trial that BNSF did not assert an indemnity claim against QTS when
       it received plaintiff’s complaint because the complaint did not mention QTS at all, and the
       allegations of the complaint primarily addressed equipment failure. Bell testified that the first
       time plaintiff told anyone from BNSF that Stephenson had ordered him to work alone was at
       plaintiff’s May 2007, discovery deposition. Following plaintiff’s testimony at his discovery
       deposition, BNSF provided written notice to QTS on August 9, 2007, of its intent to seek
       indemnification under its contract with QTS. QTS did not accept BNSF’s demand for
       indemnity and defense, so BNSF filed a third-party complaint against QTS for contribution
       and indemnity on August 26, 2008.
¶ 10        As noted, following a jury trial, the jury returned a verdict in favor of plaintiff and awarded
       total damages in the amount of $2,676,960. After reducing the amount of damages based upon
       plaintiff’s 50% comparative negligence, plaintiff was awarded $1,338,480. The jury found in
       favor of BNSF on its contribution claim against QTS. QTS was assessed 12.5% at fault for
       plaintiff’s injury, for a total of $334,620. The jury found in favor of QTS on BNSF’s
       indemnification claim.
¶ 11        BNSF filed a timely posttrial motion. BNSF’s motion raised 46 assignments of error.
       BNSF sought a new trial on all issues, judgment as a matter of law on the indemnification
       claim, remittitur for a disability annuity plaintiff was receiving, and a setoff for future taxes
       BNSF would owe.



                                                      -3-
¶ 12        A hearing on the posttrial motions was held on April 18, 2012. Following argument, the
       trial court stated:
               “Thank you so much. I’ve had occasion to read all of the briefs that were presented to
               me and to hear oral argument of counsel. The post-trial motions that have been filed are
               respectfully denied, with the exception of the taxation issue which I will take under
               advisement. I will issue an order on that probably within the next ten days or so and my
               clerk will let you know when that’s ready for pickup.”
       No written order was entered or prepared following the trial court’s April 18 ruling.
¶ 13        On May 31, 2012, BNSF filed an emergency motion for leave to cite supplemental
       authority relating to a claim raised in its posttrial motion that it was entitled to a remittitur for
       the amount of disability payments received by plaintiff. At a June 1, 2012, hearing on BNSF’s
       emergency motion, the following exchange took place:
                    “THE COURT: *** And let me just recap because your motion seems to indicate,
               Mr. Scolaro [BNSF’s counsel] that I’ve taken under advisement the entire post-trial
               motion. Were you unclear on some of my rulings?
                    MR. SCOLARO: No. Your Honor, in advance of the written ruling that was
               forthcoming and the final appealable written ruling on all issues we wanted to submit
               for the Court’s consideration what we believe is a case that was kind of, that was on
               point with certain issues in the post-trial motion, in BNSF’s post-trial motion. ***
                    THE COURT: I don’t have the benefit of the transcript, and I know I was on trial
               the last time you came. I was very engaged in something that was going on. You have
               the transcript?
                    MR. MONTGOMERY [plaintiff’s counsel]: I do, [Y]our Honor.
                    THE COURT: Okay. What did I say?
                    MR. MONTGOMERY: If you turn to Page 21, there was no plan to file a written
               ruling. The ruling was the ruling. We could have chosen as lawyers to put it in an order.
                                                     ***
                    THE COURT: Okay. This was my memory, that I had denied the post-trial relief
               with the exception of the taxation issue which I thought I’d take under advisement. And
               on that I hoped to get a written ruling; but if not, I will give you a cohesive ruling from
               the bench that I can cite some case law for you that I’m using. And, quite frankly, I just
               want to wrap my mind around the argument that you have. Why don’t you review for
               me what’s going—I think your argument is that the jury gave an award of lost wages.”
¶ 14        Later, in discussing the case that BNSF sought leave to cite as additional authority, the
       following exchange took place:
                    “MR. MONTGOMERY: It doesn’t impact our case. I don’t think counsel has any
               right at this stage after more than 30 days has [sic] passed to seek reconsideration of
               your prior ruling on the 18th. I think after 30 days your order is your order.
                    THE COURT: Well, to whatever effect that may have any consequences with
               taxation I do want to look at that, and, you know, just to be very candid with you I want
               to be aware of all the case law out there so I’m not just putting a big block of case law
               out there. Just bringing it to my attention I think is appropriate.
                    I do believe my ruling was that that portion of the post-trial motion was denied.

                                                     -4-
                   Now, there was the separate issue of taxation ***.”
       At the conclusion of the argument on BNSF’s motion, the court stated:
                   “Okay. Thank you. I’m glad we’re all here and you came back with us, and it offers
               me some clarity. This is what I’m going to do though. I’m going to ask you to come
               back one last time. I’m going to give you a record that you can take up because I
               assume you’re going to take up this case.”
       The court then directed the parties to return on June 6, 2012.
¶ 15       On June 6, the trial court heard additional argument on the remaining posttrial issue and
       denied BNSF’s motion. The trial court directed the parties to prepare an order. When BNSF’s
       counsel asked if a written order would be forthcoming, the following exchange took place:
                   “THE COURT: No, that means you’re to draft an order.
                   MR. SCOLARO: Okay, all right.
                   MR. MCLEOD [counsel for QTS]: The order is coming from you. So the order is
               going to cover their request of the last two pieces of—you called it—
                   THE COURT: This is what the order should say. For all the reasons stated in the
               record the post-trial motion is denied. Any future tax ramifications shall be—that may
               be—let’s see, how should we put this.
                   MR. MCLEOD: That may ensue shall be bourne [sic] by respective party?
                   THE COURT: Yeah, perfect. Pursuant to—
                                                    ***
                   MR. MONTGOMERY: And I just want to be clear, [Y]our Honor, when you say
               post-trial motions, you’re referring to the taxes, right? We’re not—we’re denying
               something we denied already?
                   THE COURT: No, what I reviewed today was the disability offset with the lost
               wages issue and lost earnings capacity, as well as the tax issues. And those are set out in
               the last two portions of your post-trial motion.
                                                    ***
                   MR. SCOLARO: Your Honor, would you like us to also include that this is a final
               and appealable order?
                   THE COURT: It is.
                   MR. MONTGOMERY: Well, that’s fine.
                   THE COURT: I think you want a final and appealable order. There’s nothing else
               pending.”
¶ 16       When the parties drafted the order, a dispute arose concerning the language of the order.
       The parties asked that the case be recalled. When the case was recalled, the following exchange
       took place:
                   “MR. SCOLARO: Your [H]onor, I had drafted this order, and Mr. Montgomery
               had made some sort of unilateral changes to it, which you can see written above it.
                   We believe that this is the—as this is the first written order regarding posttrial
               motions, it should reflect a denial of all posttrial motions as well as the final appealable
               nature regarding the verdict in this matter.


                                                    -5-
                    MR. MONTGOMERY: Your Honor, I might ask—I take exception to the word
               ‘unilateral.’ I asked the Court if this was the order relating to the motions that the Court
               ruled on today, and the Court said, ‘Yes, the disability payments and the taxes.’
                    So it was not unilateral. That was what the Court said.
                    At the conclusion, counsel asked the Court, ‘Can we make this final and
               appealable?’ I didn’t object because the Court said, ‘You can put in that this order is
               final and appealable.’
                    Counsel added some more language.
                    What counsel is trying to do, [Y]our Honor, if you haven’t caught on to it yet, he
               is—whatever the operation of law is with respect to the Court’s orders, counsel is
               trying to use the Court to change that today, making today the operative day from
               which 30 days for notices of appeal.
                    THE COURT: I understand where you’re coming from.
                    What do you have a problem with?
                    MR. SCOLARO: Well, I at least believe that the part that’s scratched out
               regarding—
                    THE COURT: No, I think it’s appropriate that that’s scratched out. This order is
               final and appealable in its entirety.
                    MR. SCOLARO: In its entirety.
                    THE COURT: The entire case for the record is final and appealable.
                    MR. SCOLARO: Okay.
                    THE COURT: So everything—there is [sic] no pending motions. There is a—this
               is a 304 finding—
                    MR. SCOLARO: Sure.
                    THE COURT: —and it’s done.”
¶ 17       The order that was entered on June 6, 2012, provided:
               “This matter coming to be heard on post-trial motions, the Court being fully advised in
               the premises, it is hereby ordered:
                    1) For all reasons stated by the Court, on record, on June 6, 2012, post-trial motions
               relating to disability payments [and] taxes are denied;
                    2) All parties shall bear their respective tax liabilities;
                    3) This order is final and appealable.”
       The portion of the order that was scratched out was written after “This order is final and
       appealable,” and stated, “regarding the verdict in this matter.”
¶ 18       BNSF filed its notice of appeal on June 29, 2012, which was within 30 days of the entry of
       the June 6, 2012, order, but was 72 days after the trial court’s April 18, 2012, oral ruling on
       BNSF’s posttrial motion. Plaintiff filed a motion to dismiss the appeal for lack of jurisdiction.
       QTS joined that motion. A panel of the appellate court denied the motion to dismiss on
       August 12, 2012.
¶ 19       On appeal, BNSF argued that the trial court erred in denying its motion for a directed
       verdict on its contractual indemnity claim against QTS, that the trial court erred in refusing to
       allow evidence related to plaintiff’s termination of employment with BNSF, and that the trial

                                                    -6-
       court erred in allowing evidence of the loss of household services. 2013 IL App (1st) 121901,
       ¶ 2. In response, plaintiff, joined by QTS, again argued, inter alia, that the appellate court
       lacked jurisdiction over the appeal because the appeal was not timely filed. Id. ¶ 3.
¶ 20       The appellate court rejected BNSF’s claim that the appellate court should not address the
       jurisdictional issue because another panel of the appellate court had already denied the motion
       to dismiss filed by plaintiff and QTS. Id. ¶ 5. The appellate court noted that given the
       complicated procedural posture of the case, it was difficult to discern the merits of the parties’
       respective positions on the timeliness issue without an in-depth examination of the record and
       the issues raised in the motion to dismiss. Id. In addition, because the motion to dismiss
       concerned jurisdiction over the appeal, the appellate court stated that it was appropriate for
       plaintiff and QTS to ask the court to revisit the issue, and that it had a duty to revisit the issue.
       Id.
¶ 21       Upon review, the appellate court concluded that it did not have jurisdiction over the appeal.
       The appellate court noted that the trial court had expressly denied all issues raised in BNSF’s
       posttrial motion on April 18, 2012, specifically reserving only BNSF’s setoff claim. Id. ¶ 20.
       The appellate court held that BNSF’s request for a setoff did not toll the time for filing its
       notice of appeal from the court’s oral ruling denying its posttrial motion. Id. Further, nothing in
       the record indicated that the parties, in particular BNSF, anticipated the entry of any written
       order reflecting the court’s ruling. Id. Consequently, because the only issue remaining after
       April 18, 2012, was BNSF’s request for a setoff, which did not toll the time for filing notice of
       appeal, BNSF was required to file its notice of appeal within 30 days after April 18, 2012, so
       that its notice of appeal filed 72 days later was untimely. Id. ¶ 22.
¶ 22       The appellate court further held that the fact that the trial court did not issue a written order
       denying the posttrial motions did not make the April 18, 2012, oral ruling any less final. Id.
       ¶ 25. The appellate court observed that Illinois Supreme Court Rule 272 (Ill. S. Ct. R. 272 (eff.
       Nov. 1, 1990)) provides that if no signed judgment is to be filed, the judgment is entered at the
       time it is entered of record. 2013 IL App (1st) 121901, ¶ 25. Because the trial court did not
       require the submission of a written order regarding the denial of BNSF’s posttrial motion, the
       oral ruling on that motion was final on April 18, 2012, the date the oral ruling was entered of
       record. Id. ¶ 27. The appellate court held that it lacked jurisdiction over the appeal because the
       notice of appeal was not filed within 30 days of the trial court’s denial of all posttrial motions,
       and therefore dismissed the appeal for lack of jurisdiction. Id. ¶ 28.
¶ 23       BNSF filed a petition for rehearing apprising the appellate court that it had overlooked or
       misapprehended that the oral ruling on April 18, 2012, was never entered of record on
       April 18, 2012, or any time prior to June 6, 2012. BNSF also filed a motion to supplement the
       record on appeal with a certified copy of the law record in the case. BNSF asserted that the law
       record confirmed that nothing had been entered of record in the case between April 6 and May
       31, 2012, and that the only entry in the law record concerning disposition of posttrial motions
       was on June 6, 2012.
¶ 24       The appellate court denied BNSF’s motion to supplement on October 22, 2013, and denied
       BNSF’s petition for rehearing on January 31, 2014. This appeal followed.




                                                     -7-
¶ 25                                               ANALYSIS
¶ 26        As a preliminary matter, we note that BNSF filed a motion in this court to supplement the
       record on appeal with a certified copy of the trial court law record pursuant to Supreme Court
       Rules 329, 361 and 366 (Ill. S. Ct. R. 329 (eff. Jan. 1, 2006); R. 361 (eff. Dec. 29, 2009); R. 366
       (eff. Feb. 1, 1994)). BNSF asserted that review of the law record would be an efficient and
       convenient method for this court to confirm that the trial court’s oral ruling of April 18, 2012,
       does not appear anywhere in the common law record prior to June 6, 2012. BNSF argued that,
       pursuant to Supreme Court Rules 366(a)(3) and (a)(5), this court, in its discretion, may “order
       or permit the record to be amended by correcting errors or by adding matters that should have
       been included,” or “make any order that ought to have been given or made.”
¶ 27        Plaintiff and QTS objected to BNSF’s motion to supplement. Plaintiff and QTS argued that
       as appellant, BNSF was required to supply the appellate court with a complete record before
       filing its brief, so to the extent that there were any gaps in the record that BNSF supplied, those
       gaps must be held against BNSF. Plaintiff and QTS asserted that the issue raised by BNSF on
       appeal—whether the appellate court erred in dismissing BNSF’s appeal for lack of
       jurisdiction—should be reviewed in light of the materials that were actually before the
       appellate court when it ruled.
¶ 28        This court ordered that BNSF’s motion to supplement the record on appeal, along with the
       objections of plaintiff and QTS, be taken with the case.
¶ 29        Supreme Court Rule 366(a)(3) provides:
                    “(a) Powers. In all appeals the reviewing court may, in its discretion, and on such
                terms as it deems just,
                                                       ***
                    (3) order or permit the record to be amended by correcting errors or by adding
                matters that should have been included[.]” Ill. S. Ct. R. 366(a)(3) (eff. Feb. 1, 1994).
¶ 30        Supreme Court Rule 329 provides:
                    “The record on appeal shall be taken as true and correct unless shown to be
                otherwise and corrected in a manner permitted by this rule. Material omissions or
                inaccuracies or improper authentication may be corrected by stipulation of the parties
                or by the trial court, either before or after the record is transmitted to the reviewing
                court, or by the reviewing court or a judge thereof. *** If the record is insufficient to
                present fully and fairly the questions involved, the requisite portions may be supplied at
                the cost of the appellant.” Ill. S. Ct. R. 329 (eff. Jan. 1, 2006).
¶ 31        Upon review of BNSF’s motion to supplement, and the objections thereto, we do not find
       the objections of plaintiff and QTS to be well taken. In support of their objection, plaintiff and
       QTS cite Foutch v. O’Bryant, 99 Ill. 2d 389, 391 (1984), where the court observed that,
       “[f]rom the very nature of an appeal it is evident that the court of review must have before it the
       record to review in order to determine whether there was the error claimed by the appellant.”
       Foutch further held that it is appellant’s burden to present a sufficiently complete record of the
       proceedings at trial to support a claim of error, and that any doubts that may arise from the
       incompleteness of the record will be resolved against the appellant. Id. at 391-92.
¶ 32        In this case, there is no basis to conclude that BNSF failed to present a sufficiently
       complete record of proceedings at trial to support its claims of error on appeal. None of the


                                                    -8-
       issues that BNSF raised in its appeal required review of the trial court law record in order to
       determine those issues. A panel of the appellate court already had denied the motion to dismiss
       for lack of jurisdiction before BNSF filed the record on appeal and its appellate brief. That the
       appellate court subsequently chose to reexamine its jurisdiction should not be held against
       BNSF for purposes of its motion to supplement the record on appeal.
¶ 33       Further, although plaintiff, joined by QTS, raised the issue of jurisdiction in its response to
       BNSF’s appellate brief, plaintiff there argued that (1) the trial court’s oral pronouncement on
       April 18, 2012, commenced the 30 day period for filing a notice of appeal, and (2) BNSF’s
       appeal was premature because no written order disposing of all posttrial motions was ever
       entered of record. Given plaintiff’s concession that the oral ruling of April 18, 2012, was never
       entered of record, there was no need for BNSF to supplement the appellate record at that time
       to prove what plaintiff had conceded.
¶ 34       With regard to the documents submitted in the motion to supplement, neither plaintiff nor
       QTS argues that the trial court law record submitted by BNSF is inaccurate. Nor do we find
       that plaintiff or QTS would be prejudiced by allowing BNSF to supplement the record on
       appeal. Because the record on appeal is insufficient to present fully and fairly the questions
       involved in this appeal, we allowed BNSF’s motion for leave to supplement the record on
       appeal with a certified copy of the law record.
¶ 35       We now turn to the issues raised in BNSF’s appeal. BNSF first argues that the appellate
       court erred in holding that an oral ruling denying a posttrial motion is final under Supreme
       Court Rule 272, and thereby commences the time for filing a notice of appeal, even though the
       oral ruling is not entered anywhere of record. We agree with BNSF.
¶ 36       Supreme Court Rule 272 provides:
                   “If at the time of announcing final judgment the judge requires the submission of a
               form of written judgment to be signed by the judge or if a circuit court rule requires the
               prevailing party to submit a draft order, the clerk shall make a notation to that effect and
               the judgment becomes final only when the signed judgment is filed. If no such signed
               written judgment is to be filed, the judge or clerk shall forthwith make a notation of
               judgment and enter the judgment of record promptly, and the judgment is entered at the
               time it is entered of record.” (Emphasis added.) Ill. S. Ct. R. 272 (eff. Nov. 1, 1990).
¶ 37       The appellate court in this case correctly observed that if no “signed judgment is to be filed,
       the judgment is entered at the time it is entered of record.” 2013 IL App (1st) 121901, ¶ 25. The
       appellate court then held:
               “Given that the trial court never required the submission of a written order regarding
               the denial of BNSF’s posttrial motion, the oral ruling on that motion was therefore final
               on April 18, 2012, the date it was entered into the record.” Id. ¶ 27.
       In so holding, the appellate court apparently assumed that the trial court’s oral ruling
       constituted entry of record.
¶ 38       The appellate court’s holding is perplexing, given the established authority to the contrary.
       Prior to the enactment of Rule 272, it was correct that a pronouncement in open court
       constituted an entry of judgment in a law case, while a record entry constituted an entry of
       judgment in an equity case. See Freeport Motor Casualty Co. v. Tharp, 406 Ill. 295 (1950),
       overruled on other grounds by People ex rel. Schwartz v. Fagerholm, 17 Ill. 2d 131 (1959).
       Freeport explained:

                                                    -9-
                    “A judgment at law becomes effective as soon as it is pronounced by the court. In
                the nature of things, a judgment must be rendered before it can be entered. It dates from
                the time it was pronounced and not from the time it was entered upon the record by the
                clerk.” (Emphasis added.) Freeport, 406 Ill. at 300.
¶ 39       Freeport recognized that rendering a judgment was not the same as entering a judgment,
       stating:
                “there is a well-recognized distinction between rendering a judgment and entering a
                judgment. The former is the judicial act of the court in pronouncing its ruling or finding
                in the controversy; the latter is the ministerial act of the clerk in preserving the record of
                that decision.” (Emphases omitted.) Id. at 299.
¶ 40       Rule 272 removed the distinction between entry of judgment in a law case and entry of
       judgment in an equity case. As set forth in the Committee Comments to Rule 272:
                    “The purpose of this rule is to remove any doubt as to the date a judgment is
                entered. It applies to both law and equity, and the distinction stated in Freeport Motor
                Casualty Co. v. Tharp, 406 Ill. 295, 94 N.E.2d 139 (1950), as to the effective dates of a
                judgment at law and a decree in equity is abolished.” Ill. S. Ct. R. 272, Committee
                Comments (eff. Nov. 1, 1990).
¶ 41       Subsequent to the enactment of Rule 272, then, an oral pronouncement of judgment was
       not considered entered when rendered, but rather was considered entered when the oral
       judgment was entered of record. Soon after Rule 272 was enacted, the appellate court noted
       that “entered of record” had not yet been definitively construed, and addressed whether entry
       of judgment following an oral pronouncement meant entry of judgment into the court’s minute
       book or into the law record. Scott v. Dreis & Krump Manufacturing Co., 26 Ill. App. 3d 971
       (1975).
¶ 42       The Scott court held:
                    “The rule that the court’s minutes are not part of the record is supported in reason as
                well. Unlike a written judgment order, the court’s minutes are not found in the file of
                the case, nor are they readily available to the public at a centralized location. The law
                record, on the other hand, is conveniently located for the benefit of the litigants and
                interested parties, and it is the document relied upon by the clerk’s office in making up
                the record on appeal. Accordingly, under Supreme Court Rule 272, we hold that when
                the trial judge does not require the submission of a written judgment order, a judgment
                is entered of record when it is recorded in the law record book. Generally this entry will
                be made on either the same or following day of the oral pronouncement of judgment
                and its entry into the minute book. In any event, the judgment is of record only at the
                time of the actual entry in the law record book.” (Emphasis added.) Id. at 983-84.
¶ 43       Following the Scott decision, the appellate court in Ahn Brothers, Inc. v. Buttitta, 143 Ill.
       App. 3d 688, 690 (1986), observed that the great weight of authority established that the mere
       oral pronouncement of judgment did not constitute entry of judgment. Rather, under Rule 272,
       when a court makes an oral pronouncement of judgment, the oral judgment becomes final at
       the time it is entered of record. Id.
¶ 44       In the event it was still unclear whether an oral pronouncement of judgment constituted
       entry of record, the court’s decision in Swisher v. Duffy, 117 Ill. 2d 376 (1987), should have


                                                     - 10 -
       eliminated any lingering confusion. There, the court addressed oral pronouncements of
       judgment and held:
                    “Since the record in this case contains no notation to the effect that the judge
                required the submission of a written judgment order as he may do under Rule 272,
                judgment was entered for purposes of Rule 272 when it was ‘entered of record.’
                [Citation.] When the trial court granted the voluntary dismissal on October 1, and a
                notation of the court’s pronouncement was made by the clerk, the judgment was
                entered of record.” (Emphasis added.) Id. at 380.
¶ 45        Contrary to the appellate court’s holding in this case, then, the oral ruling on BNSF’s
       posttrial motion did not enter that judgment of record. As argued by BNSF, and confirmed by a
       review of the trial court law record, the trial court’s April 18, 2012, oral pronouncement was
       not entered of record in the law record book on April 18, 2012. The appellate court, therefore,
       erred in holding that the time for filing BNSF’s appeal began to run on April 18, 2012.
¶ 46        We next must determine when the time to file BNSF’s appeal began to run, in order to
       determine whether BNSF’s appeal was timely filed. Plaintiff, joined by QTS, makes the
       unique argument that Rule 272 does not apply to BNSF’s posttrial motion at all. Plaintiff
       claims that Rule 272 applies only to final judgments, which means only the actual entry of
       judgment, and not postjudgment proceedings. According to plaintiff, the final judgment in this
       case was entered on November 18, 2011, when the trial court entered judgment on the jury’s
       verdict in favor of plaintiff and against BNSF in a written order. Plaintiff concedes that a trial
       court’s ruling on a postjudgment motion often serves as the last ruling in a case, but argues that
       does not make such a ruling the court’s “final judgment” for purposes of Rule 272.
¶ 47        As BNSF points out in response, plaintiff’s argument that Rule 272 does not apply to
       postjudgment proceedings is quickly defeated by the decision in Granite City Lodge No. 272,
       Loyal Order of the Moose v. City of Granite City, 141 Ill. 2d 122 (1990). In that case, the trial
       court entered an order denying the defendant’s posttrial motion on June 26, 1989. The trial
       court’s docket sheet contained a June 26, 1989, entry recording the order, and an entry on June
       27, 1989, indicating that the clerk sent copies of the order to the parties. On October 12, 1989,
       the defendant filed a motion for extension of time to file its notice of appeal, claiming that it
       did not receive a copy of the trial court’s order until October 11, 1989. The appellate court
       denied the motion for extension of time, finding that it did not have jurisdiction to entertain the
       motion because neither the notice of appeal nor the motion for extension of time was timely
       filed.
¶ 48        The Granite City court affirmed. The court noted that under Supreme Court Rule 303(a)
       (Ill. S. Ct. R. 303(a) (eff. July 1, 1984)), if a timely posttrial motion directed against the
       judgment is filed, a notice of appeal must be filed “ ‘within 30 days after the entry of the order
       disposing of the last-pending post-trial motion.’ ” (Emphasis omitted.) Granite City, 141 Ill. 2d
       at 125 (quoting Ill. S. Ct. R. 303(a)(1)). The court observed that the time for filing a notice of
       appeal depends on the effective date of the judgment or order denying a posttrial motion. Id.
       The court thus looked to Rule 272 to determine that date. The court noted:
                “[u]nder Rule 272, a written judgment order is final when signed and filed with the
                clerk of court. (107 Ill. 2d R. 272.) Under Rule 303(a) a party has 30 days from the date
                the judgment is entered to file a notice of appeal, and an additional 30 days to file a
                motion for extension of time to file a notice of appeal under Rule 303(e).” Id. at 126.


                                                   - 11 -
       The court held that under Rule 303(a), the defendant’s notice of appeal was due July 26, 1989,
       30 days after the judgment was entered on the defendant’s posttrial motion. Id. at 127.
¶ 49        A ruling on a posttrial motion, then, constitutes a judgment for purposes of Rule 272.
       Plaintiff’s argument to the contrary is without merit.
¶ 50        BNSF maintains that the trial court’s final judgment on its posttrial motion was entered of
       record on June 6, 2012, rendering its appeal timely. We agree.
¶ 51        There is no question that the underlying proceedings on BNSF’s posttrial motion were
       quite confusing. Nonetheless, it is clear from the law record that the denial of BNSF’s posttrial
       motion was entered of record on June 6, 2012. Although the trial court’s written order on
       June 6, 2012, referenced only the portion of the posttrial motion relating to disability payments
       and taxes, the law record contains three separate entries for that date. The first entry, which
       actually is repeated three times, states, “order on motion to execute or perform—allowed.” The
       second entry states, “order on motion to [sic] new trial—denied.” The third entry states, “order
       final and appealable.”
¶ 52        The second entry clearly refers to BNSF’s posttrial motion that was argued and orally ruled
       upon on April 18, 2012. This is the first and only entry in the law record referencing BNSF’s
       posttrial motion for a new trial between April 18, 2012, and June 6, 2012. Pursuant to
       Rule 272, then, the trial court’s April 18, 2012, oral judgment on BNSF’s posttrial motion was
       entered of record on June 6, 2012, rendering BNSF’s appeal timely. The appellate court,
       therefore, erred in dismissing BNSF’s appeal for lack of jurisdiction.
¶ 53        BNSF then asks this court to address an issue that was briefed and argued, but not decided,
       in the appellate court. That issue is whether BNSF was entitled to a directed verdict on its
       contractual indemnity claim against QTS. BNSF asserts that a decision in its favor on this issue
       would render the other issues raised in the appellate court moot. BNSF claims that this issue
       presents a question of law.
¶ 54        QTS responds that this court should refuse BNSF’s request to review its indemnification
       claim. QTS disputes BNSF’s characterization of the issue as presenting a question of law,
       noting that there is a factual dispute concerning whether BNSF provided timely notice to QTS.
       QTS also denies that BNSF ever presented a motion for a directed verdict that was ruled upon
       by the trial court, or that BNSF raised the issue in a posttrial motion, so that BNSF has forfeited
       review of the jury’s indemnification verdict.
¶ 55        We decline BNSF’s request to review its claim that it was entitled to a directed verdict on
       its contractual indemnity claim against QTS. As the court observed in Christopher v. West, 409
       Ill. 131, 134 (1951), reviewing issues not addressed by the appellate court “would in effect
       constitute the allowance of a direct appeal to this court in contravention of the statute.” See also
       Canadian Radium & Uranium Corp. v. Indemnity Insurance Co. of North America, 411 Ill.
       325, 336 (1952) (“arguments of counsel on a point other than one decided by the Appellate
       Court are not properly directed to this court until the question has been first decided by the
       Appellate Court”); Boatmen’s National Bank of Belleville v. Direct Lines, Inc., 167 Ill. 2d 88
       (1995); Geary v. Dominick’s Finer Foods, Inc., 129 Ill. 2d 389 (1989). We find this statement
       particularly applicable in this case, where the appellate court dismissed the appeal for lack of
       jurisdiction. In light of that dismissal, the appellate court did not address any issues raised by
       BNSF on appeal.



                                                    - 12 -
¶ 56       In addition, as BNSF acknowledges, should this court address the indemnity issue and find
       in favor of QTS, the case would have to be remanded to the appellate court to address the
       remaining issues raised by BNSF in its appeal. Consequently, judicial economy is not served
       by this court’s review of BNSF’s indemnity issue. Cf. Krasnow v. Bender, 78 Ill. 2d 42, 47
       (1979) (court elected to address the merits of the case in the interest of judicial economy, even
       though the appellate court dismissed the appeal and did not reach the merits). We therefore
       remand the case to the appellate court with directions to consider the issues raised in BNSF’s
       appeal.
¶ 57       Finally, we note that plaintiff argues that BNSF should be precluded from reasserting its
       request for a new trial if this court remands to the appellate court. Plaintiff claims that BNSF
       has abandoned its request for a new trial in its brief to this court. We do not have BNSF’s
       appellate court brief before us, so we cannot determine whether BNSF raised its request for a
       new trial in the appellate court.
¶ 58       We find, however, that BNSF has not abandoned any of the issues that it did raise in the
       appellate court. Although BNSF asked this court to address only the indemnity issue, BNSF
       explained that it was asking this court to address the issue because it believed a ruling in its
       favor on that issue rendered the remaining issues on appeal moot. BNSF expressly stated that if
       this court declined to address the indemnity issue, or affirmed the judgment in favor of QTS on
       that issue, the case would have to be remanded to the appellate court to address its remaining
       issues on appeal.

¶ 59                                        CONCLUSION
¶ 60      For the foregoing reasons, we reverse the appellate court’s order dismissing BNSF’s
       appeal for lack of jurisdiction. We remand the case to the appellate court for further
       proceedings consistent with this opinion.

¶ 61      Appellate court judgment reversed and remanded.




                                                  - 13 -